Citation Nr: 0001018	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  93-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 8, 1984 to June 5, 
1984.  It was characterized as an administrative separation.  
In an October 1985 Administrative Decision, the RO determined 
that the discharge was considered to be under conditions 
other than dishonorable and did not constitute a bar to VA 
benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

In April 1993, the veteran withdrew his request for a 
personal hearing.  

The Board notes that in its April 1995 decision and remand, 
the Board mistakenly reviewed the claim under the context of 
new and material evidence to reopen a claim.  In a July 1992 
decision, the local hearing officer determined that there was 
new and material evidence to reopen the veteran's claim.  In 
a September 1992 rating action, the RO denied the veteran's 
claim on the merits considering all the evidence of record.  
Thereafter, the veteran timely perfected an appeal of that 
decision.  Because the Board's decision ultimately arrived at 
the same conclusion as to new and material evidence but found 
additional development was required, the undersigned finds no 
harm or prejudice to the veteran resulting from the April 
1995 decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Clear and unmistakable evidence demonstrates that the 
veteran's psychiatric disorder existed prior to service.  

3.  The pre-existing psychiatric disorder did not increase in 
severity during his active duty service.  


CONCLUSION OF LAW

A psychiatric disorder clearly and unmistakable existed prior 
to service, thereby rebutting the presumption of soundness at 
entrance.  Moreover, the disorder was not aggravated during 
active duty service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

It is noted that the veteran enlisted in the U.S. Army 
Reserves in December 1976 under a delayed entry program, but 
he failed to report to be sworn in.  He was immediately 
ordered to active duty.  When he failed to report, he was 
considered absent without leave and eventually dropped from 
the rolls as a deserter.  The veteran was arrested in October 
1977 and placed in military custody.  He was discharged in 
December 1977 for fraudulent entry for concealment of a 
history of psychiatric treatment and two previous suicide 
attempts and his enlistment was voided.  The veteran's 
separation document shows no active duty credited for this 
period and no characterization of service.  Accordingly, this 
period of service is void ab initio such that VA benefits may 
not be premised on this service.  See 38 U.S.C.A. § 5303 
(West 1991); 38 C.F.R. § 3.14(b) (1999).   

Medical records from the veteran's voided enlistment in 1977 
include an October 1977 psychiatric evaluation in which he 
reported a history of psychiatric treatment and suicide 
attempts.  Another psychiatric evaluation dated later in 
October 1977 indicated that the veteran's treating 
psychiatrist, Dr. Toledo, confirmed the veteran's psychiatric 
treatment for three years, which included taking medication 
for a diagnosis of severe schizoid personality, two suicide 
attempts, and past emotional problems that had required 
hospitalization and withdrawal from college.  The diagnosis 
after mental status examination was severe and chronic 
schizoid personality with some borderline features that 
existed prior to service.  

The December 1983 enlistment examination and report of 
medical history were negative for psychiatric abnormalities 
or history, respectively.  The May 1984 separation physical 
and report of medical history was similarly negative.  
Service records showed that the veteran was given an entry-
level separation based on performance and conduct.  It was 
noted that he was counseled numerous times in April and May 
1984 as to his performance and attitude and seemed unable or 
unwilling to adapt socially or emotionally to military life.  
The May 10, 1984 recommendation for discharge specified 
additional problems, including difficulty comprehending 
English, difficulty in understanding the standards, an 
inability to interact with his peers, confusion as to whether 
he wanted to be a soldier and undergo the training necessary 
to become productive, a lack self-confidence, and a failure 
to perform his fair share of the work. 

During a September 1984 VA psychiatric examination, the 
veteran related that he wanted to stay in the military but 
could not adjust to the regulations and discipline.  
Following an evaluation, the examiner indicated that there 
was no gross psychiatric disorder, though the whole picture 
suggested a personality disorder.  

The veteran and his mother testified at a personal hearing in 
September 1986.  The veteran contended that he was disability 
as a consequence of psychiatric deterioration suffered during 
his first period of service in 1977.  He had problems with 
school both before and after service in 1977.  He had been 
referred to a psychiatrist by the school doctor.  The 
psychiatrist told him that going into the Army would worsen 
his situation.  After he was arrested by federal police and 
taken to a U.S. base, he was evaluated by a psychologist or 
psychiatrist.  The veteran testified that he was currently 
receiving psychiatric treatment.  He explained that he had 
been disoriented and uncoordinated for four or five years 
since coming back from the Army the second time.  The 
veteran's mother testified that he began to have problems 
starting the third year he was at the university and had to 
go for psychiatric treatment.  She did not clearly notice any 
changes until he told her that he was going to a doctor.  She 
noticed a bigger change when he left for and came back from 
the Army.  Specifically, he had a different personality, 
acted differently, and began to isolate himself.   

A June 1987 evaluation performed by Oscar Cardona-Ramirez, 
M.D., shows that the veteran reported a worsening mental 
condition started in 1977 while in school.  He received 
treatment at that time, including medication, from Dr. 
Rivera-Toledo.  He related having two brief periods of 
military service.  The tentative diagnosis was 
undifferentiated-type schizophrenic process.    

A report of evaluation by Ramon L. Rivera-Toledo, M.D., dated 
in July 1987 showed that the veteran reported receiving 
psychiatric care in school in 1977.  He stated that his 
emotional condition worsened in service in 1977.  He was 
unsuccessful in returning to school and work.  He again 
enlisted in the military and was discharged shortly 
thereafter for behavior.  The diagnosis was undifferentiated 
schizophrenia with chronic paranoid features, and inadequate 
personality.  

The testimony of the veteran and his mother during the June 
1988 was substantially similar to testimony offered in 
September 1986.  

A September 1988 statement from the Mental Health Center of 
Manati indicated that the veteran was initially admitted to 
the adult outpatient clinic in May 1985.  The diagnosis was 
schizophreniform disorder, in remission.  

In August 1989, the veteran underwent a VA psychiatric 
examination by a board of two psychiatrists who completely 
reviewed the veteran's claims folder and took a detailed 
history from the veteran.  Examination revealed symptoms such 
as several instances of rather odd speech, rather 
inappropriate and inadequate affect, and poor insight and 
judgment.  The Axis I diagnosis was atypical psychosis in 
remission, secondary to the Axis II diagnosis.  The Axis II 
diagnosis was schizotypal personality disorder.   

A November 1989 VA field examination report indicated that 
the veteran was currently receiving Social Security benefits.  
He reported receiving psychiatric treatment beginning in 
January 1978, but denied receiving and treatment from the end 
of 1978 to February 1984.  

The RO received a September 1991 evaluation report from Jose 
A. Juarbe, M.D.  The veteran related a history of psychiatric 
treatment since 1976 when he was in school.  The report 
included a history and description of his military service.  
It was noted that he was discharged in June 1984 due to poor 
performance and misconduct.  Social Security benefits were 
approved in 1986.  The impression was severe and chronic 
undifferentiated-type schizophrenia with active psychotic 
symptoms.  Dr. Juarbe stated that without any doubt the 
condition started in 1976 when the veteran was first seen by 
a psychiatrist.  

During the March 1992 personal hearing, the veteran testified 
that in 1977, although he knew he had problems, he did not 
believe that he was sick and he had never been in a 
psychiatric institution or received any psychiatric 
treatment.  He noticed he was sick in 1978, but he did not 
fully accept the fact until several years later.  He joined 
the service in February 1984 because he needed a job.  He 
omitted his previous psychiatric history because the Army 
would not have accepted him and he needed income.  In 
service, the veteran had problems with completing the 
exercises and forgetting things, which caused more problems.  
He felt that these experiences aggravated his situation.  
Specifically, he began hearing voices and seeing people and 
having dreams.  His problems continued when he got out of the 
service.

A February 1993 statement from the Mental Health Center in 
Manati indicated that the veteran began treatment in May 1985 
and continued through the present.  

Pursuant to the Board's remand, the RO requested the 
veteran's records from the Social Security Administration 
(SSA), which it received in August 1995.  The December 1987 
disability determination indicated that the veteran was 
disabled by virtue of a severe mental illness beginning June 
5, 1984, the day the veteran was discharged from service.    

The associated medical records included duplicate copies of 
June 1987 report from Dr. Cardona-Ramirez, the July 1987 
report from Dr. Rivera-Toledo, and a service medical record.  

An October 1983 report from the Administration of Corrections 
indicated that the veteran had shown good adjustment to 
prison and the halfway house.  There was no evidence of 
psychopathological disorder, although he did show 
characteristics of low tolerance for tension, frustration, 
and stress, somewhat anxious affect, general hyperactive 
behavior, a tendency to minimize and justify irresponsible 
conduct, and some impulsivity in situations of stress.  

According to a report from Jose Rios Cervantes, M.D., dated 
in April 1985, the veteran stated that he had been in the 
Army on two occasions but could not get used to military 
life.  The diagnosis was atypical bipolar disorder.  

An undated initial evaluation from the Puerto Rico Department 
of Health showed that the veteran complained of symptoms 
since leaving the Army in 1977.  His father had a history of 
mental illness.  Mental status examination was unremarkable.  
No diagnosis was offered.  

Records from the Community Mental Health Center dated in June 
1985 revealed objective evidence of absent abstraction 
ability, questionable judgment, lacking insight, depression, 
and anxiety.  Otherwise, the examination was unremarkable.  
The diagnosis was schizophreniform disorder in remission.  
 
A report from J.A. Mojica Sandoz, M.D., dated in October 1985 
showed that the veteran related a history beginning with 
problems adjusting to life at the university and seeking 
psychiatric treatment sometime before re-enlisting in the 
military in 1984.  The diagnosis was sub-chronic 
undifferentiated type schizophrenia.   

A May 1986 report from Domingo B. Cardero Alonso, M.D., 
revealed that the veteran reported having symptoms for about 
the previous eight years, with a precipitating factor being 
his first experience in the Army in 1977.  The diagnosis was 
schizophrenic syndrome. 

The veteran was afforded a VA psychiatric examination in 
September 1998.  The examiner reviewed the medical evidence 
in the claims folder.  The veteran reported that he got sick 
in service and denied any psychiatric treatment prior to 
service.  He complained of poor sleep, hearing voices, 
irritability, and memory loss.  He stayed at home all day and 
did nothing.  Examination was significant for depressed mood, 
very passive attitude, blunted affect, and avoidance of eye 
contact.  Otherwise, the examination was unremarkable.  The 
Axis I diagnosis was chronic, undifferentiated type 
schizophrenia.  The Axis II diagnosis was schizoid 
personality disorder.  The examiner opined that, based on the 
veteran's records, history, and multiple evaluations, his 
neuropsychiatric condition as diagnosed was present before 
his military service, manifested during service, but not 
aggravated during military service.   

Also pursuant to the Board's remand, the RO obtained from the 
veteran the names and addresses of four medical providers for 
purposes of securing pertinent records.  The RO mailed out 
requests for records in September 1995.  In a January 1999 
letter, the RO advised the veteran that it had not received 
any response to its requests for medical records.  In a 
February 1999 statement, the veteran indicated that two of 
the physicians were no longer in Puerto Rico.  Dr. Juarbe's 
records were no longer available.  However, he provided a 
statement, which the veteran submitted.  In that statement, 
Dr. Juarbe indicated that he too had diagnosed the veteran as 
having chronic, undifferentiated type schizophrenia based on 
evaluation and review of the veteran's records.  He concluded 
that, far beyond any reasonable doubt, the veteran's mental 
condition could be traced back to 1976 when he was studying 
in the University of Puerto Rico.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated in military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Temporary or intermittent flare-ups of symptoms during 
service are not sufficient to be considered aggravation 
absent worsening of the underlying disorder.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

The initial question for the Board is whether the veteran's 
claimed acquired psychiatric disorder existed prior to 
service.  He is currently diagnosed as having chronic, 
undifferentiated-type schizophrenia.  The December 1983 
enlistment examination and report of medical history were 
negative for psychiatric abnormality.  Therefore, the veteran 
is considered to have been in sound condition at enlistment 
unless there is clear and unmistakable evidence showing that 
the disorder existed prior to enlistment.  38 U.S.C.A. 
§ 1132; 38 C.F.R. § 3.304(b).

The evidence shows a diagnosis of schizoid personality in 
October 1977.  Personality disorders are not diseases or 
injuries within the meaning of applicable VA legislation.  
38 C.F.R. §§ 3.303(c), 4.127.  However, in his September 1991 
report and February 1999 statement, Dr. Juarbe specifically 
stated that, beyond any reasonable doubt, the veteran's 
current mental condition, chronic undifferentiated-type 
schizophrenia, could be traced back to 1976.  Similarly, the 
September 1998 VA psychiatric examiner determined, based on 
all the evidence of record, that the veteran's 
neuropsychiatric disorder was present before his military 
service.  None of the other medical evidence of record 
offered an opinion as to the date of onset of the psychiatric 
disorder.  Finally, the Board observes that on numerous 
occasions the veteran himself related that he began having 
problems and sought treatment as far back as 1976.  
Considering the entire record, the Board finds that there is 
clear and unmistakable evidence showing that the veteran's 
psychiatric disorder existed prior to his service in 1984.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

Therefore, the next question for the Board is whether the 
psychiatric disorder increased in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A review of the 
service medical records shows no complaints, treatment, or 
diagnosis of psychiatric problems.  Service records do 
indicate that veteran's separation was recommended for 
failure to adapt to military life.  In addition, his DD214 
states that separation was based on entry-level performance 
and conduct.  However, the September 1998 VA psychiatric 
examiner stated his opinion that, although it was manifest in 
service, based on a review of the evidence of record, the 
psychiatric disorder was not aggravated in service.  None of 
the other medical evidence of record opines that the 
veteran's disability increased in severity during service.  

The Board acknowledges the veteran's general assertions that 
his disorder worsened in service.  Although the veteran is 
competent to describe any symptoms, he is not competent to 
offer a medical opinion as to the aggravation of any pre-
existing psychiatric disorder.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Lathan  v. Brown, 7 Vet. App. 359, 
365 (1995)); Grottveit  v. Brown, 5 Vet. App. 91, 93 (1993).  

In conclusion, as there is clear and unmistakable evidence 
that the veteran's psychiatric disorder existed prior to 
service but was not aggravated during service, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.306(a).       


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied



		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals

 

